Citation Nr: 1242299	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to service-connected diabetes mellitus, type II, or posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial disability rating for service-connected urinary incontinence due to Parkinson's disease associated with herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 40 percent for service-connected right upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus.

7.  Entitlement to a compensable initial disability rating for service-connected right facial cranial nerve impairment due to Parkinson's disease associated with herbicide exposure.

8.  Entitlement to a compensable initial disability rating for service-connected left facial cranial nerve impairment due to Parkinson's disease associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2008, August 2008, and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A February 2008 rating decision declined to reopen the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  In an August 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension as secondary to service-connected PTSD and/or herbicide exposure.  The Veteran disagreed with both decisions and perfected his appeals by filing timely substantive appeals in May 2008 and October 2008.

In a June 2009 decision, the Board declined to reopen the Veteran's hypertension claim on a direct basis and as secondary to service-connected diabetes mellitus.  The Board also denied service connection for hypertension as secondary to PTSD and herbicide exposure.  Additionally, the Board denied the Veteran's claim of entitlement to service connection for a disability manifested by tremors of the arms, hands, and legs, as well as, entitlement to service connection for tinnitus and fibromyalgia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision issued in July 2011, the Court vacated and remanded the Board's decision with regard to the hypertension and tremors claims and upheld the Board's decision with regard to the tinnitus and fibromyalgia claims.

While the claims were pending before the Board, the RO reconsidered the Veteran's claim of entitlement to service connection for tremors of the arms, hands, and legs and granted service connection for Parkinson's disease with insomnia to include PTSD associated with herbicide exposure in a rating decision dated September 2011.  In an October 2012 brief, the Veteran's attorney noted that the Veteran's appeal had been satisfied as to that issue.

The September 2011 rating decision also granted service connection for urinary incontinence due to Parkinson's disease, right and left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, right and left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, and right and left facial cranial nerve impairment due to Parkinson's disease associated with herbicide exposure.  The Veteran disagreed with the assigned disability ratings and perfected his appeals by filing a timely substantive appeal (VA Form 9) in March 2012.

As will be detailed below, the issue of entitlement to service connection for hypertension is being reopened herein.  That issue, as well as, the issues of entitlement to increased initial disability ratings for right and left upper extremity impairment, right and left lower extremity impairment, and right and left facial cranial nerve impairment are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.

In the July 2011 Memorandum Decision, the Court indicated that the Board had not properly adjudicated the Veteran's implicit claim of entitlement to service connection for muscle and joint pain as secondary to service-connected PTSD.  To this end, the Board notes that this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it must be referred to the AOJ for appropriate action.  Additionally, the Veteran, through his attorney, recently raised the issue of entitlement to an effective date prior to February 9, 2011 for the grant of service connection for Parkinson's disease.  See the attorney letter dated September 2012.  As this issue also has not been adjudicated by the AOJ, the Board must refer it to the AOJ for appropriate action.

Additionally, a July 2010 Board decision denied the Veteran's claims of entitlement to service connection for right ear hearing loss, entitlement to increased disability ratings for service-connected left ear hearing loss, PTSD, diabetes mellitus with erectile dysfunction, diabetic retinopathy, and diabetic neuropathy of the right and left feet.  The decision also increased the disability ratings assigned to service-connected diabetic neuropathy of the right and left upper extremities to 30 percent and 20 percent respectively.  To the Board's knowledge, no appeal was taken.  The Board's decision is final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2012).


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for hypertension.

2.  Additional evidence received since the January 2003 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating the claim.

3.  In April 2012, prior to the promulgation of a final decision in the appeal, the Veteran informed the Board that he was withdrawing from appeal his claim for a compensable initial disability rating for the service-connected urinary incontinence.


CONCLUSIONS OF LAW

1.  A January 2003 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the January 2003 rating decision is new and material as to the issue of service connection for hypertension, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for the withdrawal of the substantive appeal by the Veteran as to the claim for a compensable initial disability rating for the service-connected urinary incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for hypertension, as well as, the Veteran's withdrawal of the increased disability rating for urinary incontinence claim, no further discussion of these VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Claim to Reopen

In a January 2003 decision, the RO denied the Veteran's claim of service connection for hypertension because "[t]he evidence does not show that hypertension is related to the service-connected condition of diabetes mellitus."  Notice of the denial was sent to the Veteran in January 2003.  The Veteran did not appeal that denial.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As indicated above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the January 2003 rating decision consisted of service treatment records (STRs), service personnel records, VA and private treatment records, the Veteran's statements, and the report of a VA examination conducted in December 2002.  STRs, including the March 1969 separation examination, were absent any complaint, or finding, of hypertension or elevated blood pressure.  Service personnel records documented the Veteran's service in the Republic of Vietnam from October 1967 to October 1968; therefore, herbicide exposure was presumed.  Private treatment records revealed blood pressure readings of 150/94 in March 2002 and 150/100 in October 2002.  VA treatment records dated October 2002 documented a blood pressure reading of 142/82 with a notation of "[m]ildly elevated systolic blood pressure."  VA treatment records dated November 2002 and December 2002 documented blood pressure readings of 162/92, 158/94, and 146/82.

The December 2002 VA examiner noted the Veteran's report that "he has been advised since 1992 that his blood pressure has been elevated."  The examiner further reported that the Veteran "states that he has remained without symptoms and the initial diagnosis was picked up as a part of routine screening during a routine physical examination.  He has declined treatment to date."  The examiner diagnosed the Veteran with essential hypertension.  With respect to medical nexus, the examiner concluded, "[i]t is the opinion of this medical examiner that this Veteran's essential hypertension is less likely than not the proximate result of his diabetes mellitus, type II."

Accordingly, at the time of the last final denial of the Veteran's service connection claim, there was no evidence of medical nexus between the Veteran's post-service hypertension diagnosis and his service-connected diabetes mellitus, type II.  Moreover, there was no evidence of nexus to the Veteran's military service, nor was there evidence of continuity of symptomatology dating from the Veteran's service.  Thus, the RO denied the Veteran's claim of entitlement to service connection for hypertension in the January 2003 rating decision.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).

Relevant evidence received since the January 2003 denial consists of VA and private treatment records, VA examination reports dated June 2005, September 2006, and May 2008, statements of the Veteran and his attorney, and an internet article dated March 2008.

The Veteran filed to reopen his hypertension claim as secondary to service-connected diabetes mellitus, type II, in October 2007.  He also asserted an alternative theory of entitlement to service connection for hypertension as secondary to herbicide exposure.  See the Veteran's claim dated October 2007.  The Veteran subsequently asserted entitlement to service connection for hypertension as secondary to service-connected PTSD.  See, e.g., the appellant's brief dated October 2012.

As indicated above, the Veteran has submitted an internet article dated March 2008 in support of his claim.  The article entitled, "Agent Orange May Boost Vietnam Vets' Hypertension Risk," presents information concerning potential causative links between in-service herbicide exposure and the subsequent incurrence of hypertension by veterans of the Vietnam War.

The Board further notes that the recently added VA examination report dated May 2008 provides a negative opinion as to the question of whether the Veteran's hypertension was proximately caused or aggravated by the service-connected PTSD.  Additionally, a VA examination report dated September 2006 indicates that the Veteran's hypertension is not a complication of his service-connected diabetes mellitus, type II.  Although this evidence is new, it is unfavorable to the hypertension claim and thus does not help the Veteran.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Nevertheless, with respect to the statements of the Veteran asserting alternative theories of entitlement to service connection for hypertension to include as due to herbicide exposure or as secondary to service-connected PTSD, as well as, the March 2008 internet article, the Board finds that such evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of possible nexus with his service-connected disabilities and/or his military service to include herbicide exposure.  See Shade, supra.

As a result, the Board finds that the newly added contentions of the Veteran as well as the March 2008 internet article, which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for hypertension is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  Here, in a written statement received in April 2012, the Veteran expressed his intent to withdraw from appeal the claim for a compensable initial disability rating for the service-connected urinary incontinence.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claim for a compensable initial disability rating for the service-connected urinary incontinence, there remains no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

New and material evidence sufficient to reopen a claim for service connection for hypertension having been received, the appeal is granted to this extent.

The claim for a compensable initial disability rating for the service-connected urinary incontinence is dismissed.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the reopened hypertension claim as well as the remaining claims on appeal must be remanded for further development.

With respect to the hypertension claim, the Veteran was afforded VA examinations December 2002, September 2006, and May 2008.  As described above, the December 2002 and September 2006 VA examiners rendered negative nexus opinions concerning the relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  The May 2008 examiner rendered a negative nexus opinion concerning the relationship between the Veteran's hypertension and the service-connected PTSD.

Significantly, neither the December 2002 nor September 2006 examiner provided rationale to support their conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).   Moreover, the Veteran's contention of service connection for hypertension due to in-service herbicide exposure was not addressed by any of the three VA examiners.

Based on this evidentiary posture, the Board finds that the VA examination reports are inadequate.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board therefore concludes that an additional VA examination is necessary to address the currently diagnosed hypertension including whether the Veteran's hypertension is due to his presumed in-service herbicide exposure, or whether the hypertension was caused or aggravated by any service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

With regard to the Veteran's claims of entitlement to increased initial disability ratings for service-connected right and left upper extremity impairment, right and left lower extremity impairment, and right and left facial cranial nerve impairment, the Veteran was most recently afforded a VA examination in February 2011 which addressed these claims.  Critically, the Veteran, through his representative, has repeatedly contended that his symptoms (as to all of these service-connected disabilities) have significantly worsened since the February 2011 VA examination.  See, e.g., the notice of disagreement dated January 2012, the substantive appeal dated March 2012, and the attorney's letter dated September 2012.  Thus, in consideration of the Veteran's contentions that the current state of his service-connected disabilities is not adequately reflected by the record, the Board finds that a remand is necessary to afford the Veteran a new VA examination that addresses the current severity of his service-connected right and left upper extremity impairment, right and left lower extremity impairment, and right and left facial cranial nerve impairment.  VAOPGCPREC 11-95 (April 7, 1995); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the Omaha VA health care system, or any other VA health care system, since January 2012.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the currently diagnosed hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military elevated blood pressure or related symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension had its clinical onset during his active duty or is otherwise related to such service to include presumed in-service herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond natural progression) by his service-connected disabilities to include diabetes mellitus, type II, and/or PTSD.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Also, schedule the Veteran for a VA neurological
examination to assess the severity of his service-connected right and left upper extremity impairment, right and left lower extremity impairment, and right and left facial cranial nerve impairment.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  The examiner should elicit from the Veteran a detailed medical history of these disabilities.

With respect to the right and left upper extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, the examiner should provide answers, to the extent allowable, to the following:

a. Identify the nerves impaired and/or the radicular groups affected (e.g., upper radicular group, middle radicular group, lower radicular group, or all radicular groups).

b. Identify the effects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, decrease in grip strength, etc...).
c. Does any nerve impairment equate to or result in complete paralysis?

d. Identify whether the functional loss of the right and left upper extremities is best described as mild, moderate, or severe.

With respect to the right and left lower extremity impairment due to Parkinson's disease to include neuropathy associated with diabetes mellitus, the examiner should provide answers, to the extent allowable, to the following:

a. Indicate whether the Veteran's disabilities more nearly approximate mild, moderate, moderately severe, or severe, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).

b. Identify any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected right and left lower extremity impairment.

With respect to the right and left facial cranial nerve impairment due to Parkinson's disease, the examiner should provide answers, to the extent allowable, to the following:

a. Describe the relative loss of innervations of the facial muscles, loss of sensation, numbness, and/or tingling.

b. Indicate whether the Veteran's disabilities more nearly approximate incomplete/moderate, incomplete/severe, or complete paralysis of the seventh (facial) cranial nerve.

c. Report any other symptoms noted related to service-connected right and left facial cranial nerve impairment.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


